Case 19-13273-VFP                 Doc 620           Filed 03/29/21 Entered 03/29/21 12:24:42     Desc Main
                                                   Document      Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 RABINOWITZ, LUBETKIN & TULLY, LLC
 293 Eisenhower Parkway, Suite 100
 Livingston, NJ 07039
 (973) 597-9100
 Barry J. Roy
 Counsel to Chapter 7 Trustee, Jeffrey A. Lester
 In re:                                                              Case No. 19-13273 (VFP)

                                                                     Chapter 7
 IMMUNE PHARMACEUTICALS, INC.,
                                                                     (Jointly Administered)
                                                   Debtor.
                                                                     Hearing Date: April 20, 2021 at 2:00
                                                                     p.m.

                                                                     Judge: Papalia



                                             ADJOURNMENT REQUEST

 1.        I, Barry J. Roy,

            am the attorney for: Jeffrey A. Lester, Chapter 7 Trustee,

           ☐ am self represented,

           and request an adjournment of the following hearings for the reason set forth below.

           Matter: The interim and final applications for fees and expenses of the following retained
           professionals: Norris McLaughlin, P.A., counsel for the Debtors; Porzio Bromberg &
           Newman, P.C., counsel to the Official Committee of Unsecured Creditors; Lowenstein
           Sandler LLP, special counsel to the Debtors; Tadmor Levy & Co., special Israeli counsel
           to the Debtors; Teneo Capital, LLC, financial advisors and investment bankers for the
           Committee; Gornitzky & Co., special Israeli counsel to the Committee; and Armory
           Securities, LLC, investment bankers for the Debtors.

           Current hearing date and time: April 20, 2021 at 2:00 p.m.

           New date requested: June 22, 2021 at 2:00 p.m.

           Reason for adjournment request: To allow the Trustee additional time to review the seven
           (7) pending fee applications. To date, the Trustee, given the quantity and complexity of
Case 19-13273-VFP         Doc 620     Filed 03/29/21 Entered 03/29/21 12:24:42            Desc Main
                                     Document      Page 2 of 2



         the issues arising since his appointment, including several time sensitive litigated
         contested matters which include, inter alia, two appeals and a motion to withdraw the
         reference and a sale of certain assets, has had insufficient time to focus on the
         Applications to the extent necessary to fulfill his fiduciary obligation to the bankruptcy
         estates. Adjourning the hearings will not prejudice the Applicants because, given
         Discover’s alleged blanket lien, there are currently no monies available for distribution to
         Chapter 11 administrative claims. Further, to require the Trustee to conduct a review of
         the Applications and prosecute potential objections at this juncture in administration of
         the Chapter 7 cases would simply be an inefficient utilization of resources. Lastly,
         requiring the Trustee to review the Applications at this time would only serve to take
         distract him from attempting to create an estate for the benefit of all creditors, including
         the Applicants.

 2.      Consent to adjournment:

 ☐ I have the consent of all parties. ☐I do not have the consent of all parties (explain
 below):


 I certify under penalty of perjury that the foregoing is true.



 Date:          3/25/2021                                      /s/ Barry J. Roy
                                                        Signature

 COURT USE ONLY:


 The request for adjournment is:

 ☐
 XGranted                                  June 22, 2021 @ 2:00pm
                        New hearing date: ________________________                   ☐ Peremptory

 ☐ Granted over objection(s) New hearing date: ________________________ ☐ Peremptory

 ☐ Denied



  IMPORTANT: If your request is granted, you must notify interested parties who are not
                      electronic filers of the new hearing date.
